UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7299



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

WILLIAM DAVID MASON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-92-22, CA-95-1941-6-3)


Submitted:   March 21, 1996                 Decided:   April 2, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


William David Mason, Appellant Pro Se. Matthew Raymond Hawley,
Jr., Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. See United
States v. Crittendon, 883 F.2d 326, 330-31 (4th Cir. 1989). Accord-

ingly, we affirm on the reasoning of the district court. United

States v. Mason, Nos. CR-92-22; CA-95-1941-6-3 (D.S.C. July 27,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2